ROBINSON, J.
1. Abuse of discretion will not be presumed but must appear from the record.
2. The granting of a motion, after judgment, to vacate a former order of the court overruling a motion for a new trial, and an entry of a new order overruling the motion for a new trial, are not effective to postpone the date from' which the statute limiting the time within which a proceeding in error may be commenced begins to run, where the judgmént upon the verdict antedates such entry and has not been vacated.
Judgment affirmed.
Marshall, C. J., Wanamaker, Jones, Matthias, Day and Allen, JJ., concur.